Citation Nr: 0925736	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug addiction as 
secondary to PTSD.

3.  Entitlement to service connection for Hepatitis C as 
secondary to PTSD.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his May 2005 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in January 2009, the 
RO informed the Veteran of a Board hearing scheduled in March 
2009.  He failed to appear.

In July 2004, the RO sent the Veteran a notice letter in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter indicated that the Veteran had been notified of 
the RO's rating decision from January 2003.  The RO stated 
that the appeal period for that decision had expired and the 
decision was now final.  The Board notes, however, that the 
Veteran submitted a notice of disagreement to the January 
2003 decision in January 2004, within the applicable appeal 
period.  Thus, to clarify, the issues properly before the 
Board at his time are claims of service connection for PTSD, 
drug addiction as secondary to PTSD, and Hepatitis C as 
secondary to PTSD.  These are not applications to reopen the 
claims based on new and material evidence.

In May 2005, the Veteran revoked V.F.W. ability to represent 
the Veteran in his appeal.  Therefore, the Veteran is not 
represented in his appeal. 


FINDINGS OF FACT

1.  The Veteran's alleged stressors have not been verified.

2.  Service connection for PTSD has not been established.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  The criteria for service connection for drug addiction 
and Hepatitis C, as secondary to a service-connected 
disability have not been met.  38 C.F.R. § 3.310 (2007); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

As to the first criteria for establishing service connection 
for PTSD, according to the Veteran's mental health care 
provider from the De Paul Treatment Center, "S.D.," the 
Veteran has PTSD.  In a letter, dated June 2007, S.D. states 
that the Veteran was given a Mental Health Assessment by a 
qualified mental health professional and received a diagnosis 
of PTSD.  The Veteran was also given a Psychiatric Evaluation 
by a Psychiatric Nurse Practitioner who confirmed the 
diagnosis of PTSD.

Of record are the Mental Health Assessment and Psychiatric 
Evaluation conducted in May 2007.  The Interpretive Summary 
of the Mental Health Assessment includes a statement that the 
"Client meets the criteria for 309.81 PTSD."  The 
assessment of the Veteran lists DSM-IV symptoms of PTSD such 
as having fear, anxiety, nightmares, flashbacks, and 
hypervigilance.  In addition, as noted in the Interpretive 
Summary, the report correctly identifies the DSM-IV diagnosis 
of PTSD as 309.81.  The Board therefore finds that the 
Veteran has been diagnosed with PTSD in accordance with the 
DSM-IV criteria.  38 C.F.R. § 4.125(a).

Assuming, arguendo, that the Veteran does have a current 
diagnosis of PTSD, he does not meet the remaining criteria 
for service connection for PTSD.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran asserts both combat and non-combat related 
stressors.  His service personnel records (SPRs) do not 
contain any indication that the Veteran received any of the 
awards or citations presumptively indicative of engaging in 
combat with the enemy.  His SPRs do, however, confirm that 
the Veteran served as a light infantryman with the 51st 
Infantry in Vietnam.  

Based on the above, the Veteran's lay testimony cannot, by 
itself, establish the occurrence of the alleged stressor.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from sources other than 
the Veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

In his PTSD Questionnaire submitted in January 2004, the 
Veteran alleges three in-service stressors related to his 
PTSD.  The Board finds that these stressors are not 
sufficiently verifiable.

The first alleged stressor takes place in a bar in Vietnam in 
April 1967.  There, the Veteran contends that a street gang 
called the "Saigon Cowboys" overran the bar and a fire 
fight ensued.  The Veteran states that they returned fire but 
eventually ran away.  On the way back to base camp, the 
Veteran asserts that he was arrested by military police.  The 
Veteran's SPRs do not reveal an arrest by military police in 
April 1967 in Vietnam, providing evidence against the 
stressor.  There is no other evidence of record to 
corroborate the Veteran's assertion that he was involved in a 
bar fight in Vietnam.  Thus, this alleged stressor is not 
sufficiently verifiable.

The Veteran contends that he witnessed a riot between 
Vietnamese and Filipino stevedores in June 1967.  During that 
same time, the Veteran asserts that during a riot, shots were 
fired near Highway One at a major checkpoint.

In September 2008, the RO requested verification of this 
second alleged stressor from the U.S. Armed Services Center 
for Unit Records Research (CURR).  A Command Chronology 
search was conducted from June 1, 1967 through November 15, 
1967, the period identified by the Veteran in his PTSD 
Questionnaire.  A CURR reply dated in October 2008 indicated 
that the alleged stressors were not verified.  Specifically, 
the reply noted that there was no riot at Cam Ranh Bay 
between Vietnamese and Filipino stevedores.  In addition, 
there was no verification of a riot during which shots were 
fired near Highway One at a major checkpoint.  

The CURR reply did confirm that on or about November 18, 
1967, Korean civilian workers at Cam Ranh Bay started a two-
day riot over working conditions.  U.S. personnel shot and 
wounded three Koreans, causing the Koreans to riot.  One U.S. 
civilian was hospitalized for gunshot wounds and two U.S. 
individuals were hospitalized for beatings.

The only similarity between the incident as identified by 
CURR and the Veteran's alleged stressor is that they both 
involve a riot.  However, this incident occurred after the 
Veteran's alleged stressor and after he was no longer in 
Vietnam.  Indeed, the CURR reply only mentioned involvement 
of the 218th and 630th MP Companies, not the Veteran's 514th 
MP Company.  Thus, the riot detailed by the CURR reply could 
not have been the stressor alleged by the Veteran in June 
1967.

Finally, the Veteran contends that he underwent "small fire 
to [our] person and on the tires to stop [our] travel and 
[harass] security troops and MPs."  The only identifying 
information of this stressor the Veteran provides is that it 
occurred in July 1967 and on "The Highway."

Given the lack of sufficient identifying information and the 
obvious lack of any report of the alleged encounter, this is 
not a stressor subject to verification by a search of 
official records.  Notwithstanding efforts by the RO, the 
Veteran has offered no other verification of any of these 
alleged incidents.  Thus, the occurrence of the Veteran's 
alleged stressors cannot be verified by VA.

Because the occurrence of the events asserted by the Veteran 
as stressors have not been verified, and, given the paucity 
of information provided, which is not verifiable through 
assistance by VA, his claim for service connection for PTSD 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the- 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Drug Addiction and Hepatitis C

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

To establish service connection for a disorder as secondary 
to a service-connected disability, there must be a service- 
connected disability.  Because the Board is denying his 
appeal as to service connection for PTSD, there is no legal 
basis for granting the remaining claims on appeal.  
Therefore, as a matter of law, the remaining claims must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied prior to the 
initial RO adjudication.  This was accomplished by way of 
letter sent to the Veteran in December 2002.  The December 
2002 letter fully addressed all three notice elements and 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter was 
sent prior to the initial RO decision regarding the Veteran's 
claim for service connection for PTSD, drug addiction as 
secondary to PTSD, and Hepatitis C as secondary to PTSD.

The December 2002 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the record is absent for any evidence of the 
second element discussed in McLendon, an event, disease or 
injury during service.  That is, the stressors indentified by 
the Veteran were not sufficiently verifiable.  For this 
reason, the Board declines to obtain a medical opinion as to 
the Veteran's claim of service connection for PTSD, drug 
addition as secondary to PTSD, and Hepatitis C as secondary 
to PTSD.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, service personnel records, and private medical 
records from De Paul Treatment Center.

Significantly, neither the veteran nor his prior 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


